Citation Nr: 1707911	
Decision Date: 03/16/17    Archive Date: 04/03/17

DOCKET NO.  15-19 902	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an increased rating in excess of 10 percent for degenerative joint disease (DJD) of the right knee, status post arthroscopic meniscectomy.  

2.  Entitlement to an initial rating in excess of 10 percent for DJD of the right hip.  

3.  Entitlement to an initial rating in excess of 10 percent for DJD of the left hip prior to April 15, 2016, and a compensable rating thereafter.  


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Casadei, Counsel 

INTRODUCTION

The Veteran served on active duty from October 1963 to October 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In addition to the 10 percent rating for DJD of the right knee based on limited extension, the Veteran is in receipt of a 10 percent disability rating for right knee instability under DC 5257.  38 C.F.R. § 4.71a.  However, the issue of a higher, separate evaluation for the right knee instability is not on appeal.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.

The issues of (1) entitlement to an initial rating in excess of 10 percent for DJD of the right hip; and (2) entitlement to an initial rating in excess of 10 percent for DJD of the left hip prior to April 15, 2016, and a compensable rating thereafter are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900 (c) (2016).  38 U.S.C.A. § 7107 (a)(2) (West 2014).


FINDINGS OF FACT

1.  Prior to June 27, 2013, the Veteran's right knee disability was manifested by DJD, status post meniscectomy, with extension limited to no worse than 10 degrees, and flexion limited to no worse than 120 degrees.  
2.  From June 27, 2013, forward, limitation of extension of the right knee to 20 degrees is approximated, when considering range of motion findings and additional functional loss during flare-ups.

3.  From June 27, 2013, forward, limitation of flexion of the right knee to 45 degrees is approximated, when considering range of motion findings and additional functional loss during flare-ups.

4.  The Veteran's service-connected right knee disability is also productive of well-healed, non painful, and stable surgical scars; and separately ratable instability from June 27, 2013. 


CONCLUSION OF LAW

1.  Prior to June 27, 2013, the criteria for a rating higher than 10 percent rating for the Veteran's right knee DJD disability are not met.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5260, 5261 (2016).

2.  From June 27, 2013, forward, the criteria for a 30 percent rating, but no higher, for the Veteran's right knee DJD disability productive of limited extension are approximated.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5261 (2016).

3.  From June 27, 2013, forward, the criteria for a separate 10 percent rating, but no higher, for the Veteran's right knee DJD disability productive of limited flexion are approximated.  38 C.F.R. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5260 (2016).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 (West 2014); 38 C.F.R. 
§§ 3.159, 3.326 (2016); see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004). 

VA has met its duty to notify and assist the Veteran in this case.  In a September 2012 letter, VA addressed the current appeal for higher ratings and provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman, 19 Vet. App. 473. 

Further, the Veteran's service treatment records, VA treatment records, VA examinations, and statements from the Veteran and his representative have been associated with the claims file.  The Veteran has not identified any additional evidence that needs to be obtained.  Further, the Veteran was afforded VA examinations in October 2012, June 2013, and April 2016 to address the severity of the right knee disability.  38 C.F.R. § 3.159 (c)(4).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examinations obtained in this case are adequate as they are predicated on a review of the claims folder and medical records contained therein; contain a description of the history of the disability at issue; document and consider the Veteran's complaints and symptoms; and include a physical examination of the Veteran.  The VA examinations fully address the relevant rating criteria and contain a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities. 

Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159 (c)(4).  For these reasons, the Board finds that VA has fulfilled the duties to notify and assist the Veteran.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Disability Rating Laws and Analysis

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Court has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The evaluation of the same disability under various diagnoses is to be avoided.  38 C.F.R. §  4.14. 38 C.F.R. § 4.14 does not preclude the assignment of separate evaluations for separate and distinct symptomatology where none of the symptomatology justifying an evaluation under one diagnostic code is duplicative of or overlapping with the symptomatology justifying an evaluation under another diagnostic code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2016).  Pain on movement, swelling, deformity, or atrophy of disuse is relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2016).  

Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint.  38 C.F.R. § 4.59 (2016).  Under 38 C.F.R. § 4.59, painful motion is a factor to be considered with any form of arthritis; however 38 C.F.R. § 4.59 is not limited to disabilities involving arthritis.  See Burton v. Shinseki, 25 Vet. App. 1 (2011).  The United States Court of Appeals for Veterans' Claims also has recently held, that "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Rather, pain, may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination [, or] endurance." Id., quoting 38 C.F.R. § 4.40.

In this case, the Veteran's DJD of the right knee disabilities is currently rated as 10 percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5261 for limitation of extension.  As noted, he has also been granted a separate 10 percent rating under Diagnostic Code 5257 for slight instability of the right knee.  

For rating purposes, normal range of motion in a knee joint is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Flexion of the leg limited to 60 degrees warrants a 0 percent rating, flexion limited to 45 degrees warrants a 10 percent rating, flexion limited to 30 degrees warrants a 20 percent rating, and flexion limited to 15 degrees warrants a 30 percent rating.  38 C.F.R. § 4.71a, DC 5260. 

Extension limited to 5 degrees warrants a 0 percent rating, extension limited to 10 degrees warrants a 10 percent rating, extension limited to 15 degrees warrants a 20 percent rating, extension limited to 20 degrees warrants a 30 percent rating, extension limited to 30 degrees warrants a 40 percent rating, and extension limited to 45 degrees warrants a 50 percent rating.  38 C.F.R. § 4.71a, DC 5261.

VA's General Counsel has held that separate ratings are available for limitation of flexion and limitation of extension under Diagnostic Codes 5260 and 5261. VAOPGCPREC 9-2004 (2004).

Diagnostic Code 5257 provides ratings of 10, 20, and 30 percent for recurrent subluxation or lateral instability of the knee which is slight, moderate, or severe, respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257.
Diagnostic Code 5258 provides a 20 percent rating may be assigned for dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint.

Diagnostic Code 5259 provides for a 10 percent rating for symptomatic removal of the semilunar cartilage.

VA's General Counsel has held that a veteran may be awarded separate ratings for arthritis with limitation of motion under Diagnostic Code 5260 or 5261 and for instability under Diagnostic Code 5257 or 5259.  VAOPGCPREC 23-97 (July 1, 1997); VAOPGCPREC 9-98; see also Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Here, the Veteran's increased rating claim for right knee disability was received in August 2012.

According to October 2012 VA orthopedic surgery consultation notes, the Veteran was referred by his primary care physician for right knee pain.  He reported occasional pain and giving way in his right knee.  Examination revealed point tenderness to the medial joint line of the right knee.  He had a flexion contracture.  He was unable to fully extend, lacking approximately 5 degrees of full extension.   He was able to flex his right knee to 120 degrees.  There was no laxity with varus and valgus stress or with anterior drawer.  There was no apprehension with movement of the patella.  The examiner determined that the Veteran had grade 4 osteoarthritis of the right knee with bone on bone to the medial compartment.  There was also joint line narrowing on the lateral aspect as well and multiple osteophytes on all views.  The examiner stated further that the Veteran's right knee disability has progressively gotten worse over the years.  The Veteran did not experience constant pain, but reported that his leg tires easily and "sometimes gives out."  A knee brace was prescribed.

The evidence also includes a VA-sponsored knee examination conducted in October 2012.  During the evaluation, the Veteran reported flare-ups associated with the right knee that affected his ability to squat and climb.  Range of motion testing was conducted on both knees.  In the right knee, flexion was limited to 120 degrees with no objective evidence of pain.  Extension was limited to 10 degrees with no objective evidence of pain.  Upon repetitive use testing, flexion remained the same, and extension improved to 0 degrees (normal).  There was no joint instability or patellar subluxation.  The examiner indicated that the Veteran had undergone a meniscectomy in 1985.  Symptoms were noted to include frequent episodes of joint pain and effusion, and no locking.  The Veteran also had scars associated with his meniscectomy, but they were not found to be painful or unstable, and did not total an area greater than 39 square centimeters.  The October 2012 examiner indicated that the Veteran has functional loss in the right knee in terms of less movement than normal, swelling, and instability of station. 

During a VA-sponsored knee and scar examination conducted on June 27, 2013, the Veteran was noted to have 1 scar on the right medial knee that was "barely noticeable."  There were also other arthroscopic scars that were well-healed and could not really be identified.  The medial scar was superficial and non-linear.  It measured .05 cm by 0.3 cm.  The scar was not painful or unstable.   

Regarding the right knee joint, the June 2013 VA examiner noted that the Veteran had flare-ups which impacted his ability to bear weight and stand or walk.  Range of motion testing of the right knee showed that flexion was limited to 65 degrees with pain throughout range of motion.  Extension was limited to 5 degrees.  After repetitive use testing, flexion was limited to 55 degrees and extension was limited to 10 degrees.  The examiner further indicated that the Veteran had anterior instability (1+) of the right knee.  Regarding the meniscus condition, the Veteran was noted to have frequent episodes of locking, pain, and effusion. 

The June 2013 VA examiner also indicated that the Veteran has functional loss in the right knee in terms of less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, and atrophy of disuse.  He also had pain or tenderness to palpation of the joint line or soft tissues of the right knee.  The examiner concluded that there were contributing factors of pain, weakness, fatigability, and/or incoordination and additional limitation of functional ability of the right knee during flare-ups or upon repetitive use over time. The examiner approximated an additional loss of 10 degrees of flexion and extension of the right knee after walking or standing for more than 30 minutes.

Most recently, the Veteran was afforded a VA knee examination in April 2016.  During the evaluation, the Veteran reported flare-ups associated with the right knee and stated that he used a walker for a few hours until the knee felt better.  This was noted to occur every 2-3 weeks.  He also reported that he could not walk more than a quarter mile.  Range of motion testing revealed flexion to 140 degrees and extension to 0 degrees.  There was no pain noted on examination.  There was no pain with weight bearing and no crepitus of the right knee.  Following repetitive use testing there was no additional loss of function or motion.  The examiner further indicated that there was no joint instability.  Regarding the meniscectomy, the examiner noted that the Veteran had frequent episodes of joint pain, but no effusion or locking.  The Veteran's scar was also not painful or unstable.  The April 2016 VA examiner indicated that contributing factors of the Veteran's right knee disability included disturbance of locomotion and interference with standing.  

On review of all evidence, both lay and medical, the Board finds that, prior to June 27, 2013, a rating higher than 10 percent for right knee DJD is not warranted.  In order to obtain a higher (20 percent rating), the Veteran's right knee extension would need to more nearly approximate extension limited to 15 degrees, which is not demonstrated on range of motion testing prior to June 27, 2013.  Extension was limited to no worse than 10 degrees prior to June 27, 2013.  
Moreover, a higher or separate rating based on limited flexion is not warranted prior to June 27, 2013.  In this regard, the Veteran's right knee flexion was limited to no worse than 120 degrees prior to June 2013, with no evidence of any additional functional loss during a flare-up or after repetition.

However, the Board finds that, from June 27, 2013, forward, the criteria for a rating of 30 percent are approximated based on limitation of right knee extension.  Although the June 2013 VA examination report shows that the Veteran's right knee extension was limited to, at worst, 10 degrees, to include after repetitive use testing, the Board is cognizant of the Veteran's assertion in his May 2013 statement to the effect that he felt that the provisions regarding functional loss were not considered by the RO.  On review, the Board finds that the Veteran's right knee extension was limited to 10 degrees, at worst, during upon repetitive use testing in June 2013, but the examiner also approximated an additional loss of 10 degrees of extension during a flare-up, which equates to extension limited to 20 degrees, at worst.  Accordingly, with consideration of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, the Board concludes that the criteria for a higher rating of 30 percent are approximated under Diagnostic Code 5261.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

A rating higher than 30 percent however is not warranted under Diagnostic Code 5260, as a 30 percent rating is the maximum available under such code. 

Next, the Board finds that a separate rating based on limitation of right knee flexion is warranted from June 27, 2013.  Although the Veteran's right knee flexion was limited to 55 degrees, at worst, after repetitive use testing in June 2013, the examiner also approximated an additional loss of 10 degrees of flexion during a flare-up, which equates to flexion limited to 45 degrees, at worst.  Accordingly, with consideration of additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use during flare-ups, the Board concludes that the criteria for a separate 10 percent rating are approximated under Diagnostic Code 5260.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.

Next, as noted above, the Veteran is already in receipt of a 10 percent rating for slight instability in the right knee under DC 5257 from June 27, 2013.  38 C.F.R. § 4.71a.  However, as noted in the Introduction, the issue of a separate evaluation for the right knee instability is not on appeal.  Nonetheless, the Board observes that the evidence of record is negative for any findings that more nearly approximate "moderate" instability as contemplated under Diagnostic Code 5257.  

As indicated, the medical evidence also shows that the Veteran had a meniscus repair in the right knee (meniscectomy), and as such, the Board has considered the applicability of Diagnostic Code 5258 and 5259, which pertain to the semilunar cartilage, or meniscus.  The evidence demonstrates that the Veteran's post-operative knee is symptomatic, as the VA examination and treatment reports discussed above collectively show complaints of pain in the joint, effusion, and locking.  He has been prescribed a knee brace.  The Veteran has also stated that he occasionally uses a walker to assist in ambulation.  See April 2016 VA examination report.  However, to assign a separate 10 percent rating under Diagnostic Code 5259 would compensate the Veteran for the same symptoms already considered under Diagnostic Codes 5260 and 5261 would violate the rule against pyramiding.  See 38 C.F.R. § 4.14.   Indeed, pursuant to VAOPGCPREC 9-98, limitation of motion is a relevant consideration under Diagnostic Code 5259 and the ratings assigned under Diagnostic Codes 5260 and 5261 is based, at least in part, on painful limitation of motion.  

Similarly, while there is some evidence of locking, effusion and pain during the appeal period, the Board finds that these symptoms are reasonably contemplated and have been addressed in the rating currently assigned under Diagnostic Code 5261 for arthritis and painful limitation of motion.  Accordingly, assignment of a separate rating under Diagnostic Code 5258 would constitute pyramiding by recognizing overlapping symptoms, including pain, and impairment of motion (locking).  See 38 C.F.R. § 4.14.    

The Board has also considered other Diagnostic Codes relating to the knees; however, the Board finds that they are not applicable.  For example, upon review of the claims file, the record does not demonstrate evidence of ankylosis of the knee (Diagnostic Code 5256); impairment of the tibia and fibula (Diagnostic Code 5262); or genu recurvatum (Diagnostic Code 5263).  As such, the Board finds that a higher or separate rating for the right knee is not warranted under any of these Diagnostic Codes.

Lastly, a separate rating for right knee surgical scars is not warranted.  Throughout the appeal period, the Veteran's right knee scars have been shown to be not painful or unstable, and do not cover an area of at least 39 square inches.  They also do not result in limitation of motion or loss of function.

Based on this body of evidence, the Board concludes that prior to June 27, 2013, a rating higher than 10 percent for DJD of the right knee is not warranted.  However, from June 27, 2013, forward, the Board finds that a 30 percent rating, but no higher, for limitation of right knee extension is warranted, as well as a separate 10 percent rating, but no higher, for limitation of right knee flexion.  

Extraschedular Consideration

The Board has considered whether referral for an extraschedular rating would have been warranted for the right knee disability for any part of the rating period.  In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2016).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular disability ratings for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Board finds that all the symptomatology and impairment caused by the Veteran's knee disability is specifically contemplated by the schedular rating criteria, and no referral for extraschedular consideration is required.  The musculoskeletal schedular rating criteria, Diagnostic Codes 5256 through 5263, specifically provide for disability ratings of the knee and leg based on ankylosis, subluxation or lateral instability, cartilage dislocation or removal, limitation of flexion, limitation of extension, nonunion or malunion of the tibia and fibula, and genu recurvatum.  In this case, considering the lay and medical evidence, the Veteran's service-connected right knee DJD disability, status post meniscectomy, is manifested by limited extension and flexion (from June 2013), with additional functional loss during a flare-up or with repetition, and only slight anterior instability.  All of the Veteran's signs and symptoms are contemplated in the schedular rating criteria for knees, and the laws and regulations governing pain and functional impairment.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca.  Moreover, the Veteran's right knee scars have not been found to be painful or unstable and have not been shown to cover an area of at least 39 square inches. 

The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations. 
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the problems reported by the Veteran are specifically contemplated by the criteria discussed above, including the effect on his daily life.  In the absence of exceptional factors associated with the right knee disability, the Board finds that the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321 (b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Further, according to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321 (b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321 (b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  The Veteran has not asserted, and the evidence of record has not suggested, any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  There is neither allegation nor indication that the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria.

Finally, an inferred claim for a total disability rating based on individual unemployability (TDIU) has not been raised by the Veteran or the evidence of record.  The record indicates that the Veteran is gainfully employed.  See October 2013 VA psychiatric examination.   Therefore, the Board finds that the issue of entitlement to a TDIU has not been reasonably raised by the record or by the Veteran at this time.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).



ORDER

Prior to June 27, 2013, a rating in excess of 10 percent for DJD of the right knee, status post meniscectomy, is denied.

From June 27, 2013, forward, a rating of 30 percent, but no higher, for right knee DJD with limited extension is granted, subject to the laws and regulations governing monetary benefits.

From June 27, 2013, forward, a separate rating of 10 percent, but no higher, for limited flexion of the right knee is granted, subject to the laws and regulations governing monetary benefits.


REMAND

Regarding only the claims for higher ratings for the Veteran's right and left hip disabilities, in a May 2016 substantive appeal (VA Form 9), the Veteran requested a videoconference Board hearing at the RO.  A review of the record shows that the Veteran has not yet been scheduled for a hearing.  As the RO schedules videoconference hearings, a remand of these matters to the RO for the requested hearing is warranted.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

Schedule the Veteran for a videoconference hearing at the local RO before a Veterans Law Judge on the issues of 
(1) entitlement to an initial rating in excess of 10 percent for DJD of the right hip; and (2) entitlement to an initial rating in excess of 10 percent for DJD of the left hip prior to April 15, 2016, and a compensable rating thereafter.  Provide the Veteran and his representative the appropriate advance notice of the date, time, and location of the hearing.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


